NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0111n.06

                                           No. 09-3632                                FILED
                                                                                   Feb 15, 2011
                          UNITED STATES COURT OF APPEALS                     LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT


GOURA NDIAYE,                                    )
                                                 )
       Petitioner,                               )
                                                 )   ON APPEAL FROM THE UNITED
v.                                               )   STATES BOARD OF IMMIGRATION
                                                 )   APPEALS
ERIC H. HOLDER, JR.., Attorney General,          )
                                                 )
       Respondent.                               )




       Before: MARTIN, BOGGS, and COOK, Circuit Judges.


       COOK, Circuit Judge. In October 2007 Goura Ndiaye, a native and citizen of Mauritania,

applied for asylum and withholding of removal. See 8 U.S.C. §§ 1158, 1231(b)(3). An immigration

judge denied his applications because Ndiaye failed to establish either past persecution or a well-

founded fear of future persecution. The Board of Immigration Appeals (“BIA”) then dismissed his

appeal. We affirm.


       Even if we agree with all of Ndiaye’s appellate arguments in this case, he still loses.

Regardless of any error in the BIA’s adverse rulings on credibility and corroborating evidence, the

BIA—crediting Ndiaye and his evidence of past persecution—further denied him asylum because

conditions in Mauritania have changed since his departure. See 8 C.F.R. § 208.13(b)(1)(i)(A); Ly

v. Holder, No. 09-3545, 2010 WL 3724607, at *4–5 (6th Cir. Sept. 16, 2010) (explaining that proof
No. 09-3632
Ndiaye v. Holder


of past persecution raises a presumption of a well-founded fear of future persecution, a presumption

the government may rebut with evidence of changed country conditions). Ndiaye does not contest

this changed-country-conditions finding on appeal, and, as explained below, substantial evidence

supports it. See Khalili v. Holder, 557 F.3d 429, 435 (6th Cir. 2009) (“This Court reviews . . . the

BIA’s factual findings under the substantial-evidence standard.”).


       First, the record includes the U.S. Department of State country reports for Mauritania for

2004, 2005, and 2006, which detail changes in the country since Ndiaye left. As the BIA noted,

these reports demonstrate that (1) “[r]efugees from Senegal”—like Ndiaye—“continue to return

independently to Mauritania in small numbers”; (2) the refugees “have benefitted from various agro-

forestry, health, and sanitation projects conducted by NGOs and humanitarian workers”; and (3)

“[a]lthough the cooperation of local authorities has varied greatly, many returnees have regained

their original homes, some property, and at least a portion of their land.” In re Ndiaye, No. A079-

566-564, at 2 (B.I.A. May 11, 2009) (decision dismissing appeal). The reports thus constitute

substantial evidence of changed country conditions in Mauritania. See Sall v. Gonzales, 239 F.

App’x 975, 981 (6th Cir. 2007) (relying on the 2003 State Department country report for

Mauritania); see also Ly, 2010 WL 3724607, at *6 (“We have recently upheld findings in several

cases that the changed country conditions in Mauritania reduce any objective fear of future

persecution.”).




                                               -2-
No. 09-3632
Ndiaye v. Holder


       Second, after the government rebutted the presumption of a well-founded fear of persecution,

Ndiaye presented no evidence contradicting the State Department reports. Though he claims to fear

future persecution because of his political opinions, he offers no supporting evidence, and, as a

result, cannot show that the Mauritanian government (or any other force) continues to harbor an

interest in him. See, e.g., Mullai v. Ashcroft, 385 F.3d 635, 639 (6th Cir. 2004) (denying asylum

where, in response to evidence of changed country conditions, petitioner failed to “demonstrate[] that

the current government . . . would target her for persecution”).


       Because Ndiaye fails to meet his burden of proof for asylum, he also fails to satisfy the higher

burden required to establish eligibility for withholding of removal. See Rreshpja v. Gonzales, 420

F.3d 551, 557 (6th Cir. 2005). We therefore affirm the BIA’s decision.




                                                -3-